Citation Nr: 1820396	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

2.  Entitlement to special monthly compensation (SMC) based on regular aid and attendance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to September 1970.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Providence, Rhodes Island (RO), which denied the claim for SMC. 

In May 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In August 2015, the Board found that a claim for TDIU was part and parcel to the claim for entitlement to SMC, and incorporated the matter on appeal.  The Board remanded the claims for TDIU and SMC to the RO (via the Appeals Management Center (AMC)) for additional development.  The record reflects that there has been compliance with the Board's remand directives, and no further action is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has perfect an appeal as to the RO's denial of his petition to reopen a previously denied claim for service connection for chronic obstructive pulmonary disorder (COPD).  The record reflects that the Veteran has a pending request for a Board hearing on this issue, and as such, the matter will not be discussed herein. 



FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated as 100 percent disabling; instability of the right knee rated as 20 percent disabling; limitation of flexion and arthritis of the right knee rated as 10 percent disabling; and limitation of flexion of the right knee and residuals of fractured rib, both rated as noncompensable.

2.  A total disability rating due to individual unemployability (TDIU) may not be granted separately for the Veteran's other service-connected disabilities without consideration of his PTSD disability.

3.  The Veteran's service-connected disabilities do not require that he has the care or assistance of another on a regular basis or render him housebound.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a total disability rating due to individual unemployability (TDIU) have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

2. The criteria for special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has certain duties to notify and assist a claimant in the development of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b)(2017).  VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d). 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

2.  Total Disability Rating due to Individual Unemployability (TDIU)

The Veteran is in receipt of a 100 percent schedular disability rating for the service-connected PTSD disability.  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Notably, there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more, which is known as the statutory "housebound" rate.  38 U.S.C. § 1114 (s) (2012).  In Bradley v. Peake, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  As such, the Board will consider whether TDIU based on the Veteran's service-connected disabilities other than PTSD is warranted in this case. 

In this case, the Veteran also has service-connection in effect for the following: instability of the right knee rated as 20 percent disabling, limitation of flexion and arthritis of the right knee rated as 10 percent disabling, limitation of flexion of the right knee rated as noncompensable, and residuals of fractured rib rated as noncompensable.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2017).

Normally, consideration is given to such an award only if the Veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16 (a).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected PTSD disability, his other service-connected disabilities alone or together do not meet the criteria for the assignment of a TDIU during the time period on appeal.  See 38 C.F.R. § 4.16 (a).  Moreover, the Veteran's other service-connected disabilities, taken alone or together, have not been shown to render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (b).  

In this regard, VA examiners in November 2015 VA examination reports found that the Veteran's service-connected right knee and residuals of rib fractures disabilities did not preclude him from light or sedentary employment.  While the Veteran's service-connected right knee disability does interfere with his ability to stand, walk, climb stairs, push and pull, the VA examiner found that the Veteran's right knee disability did not impact sedentary employment or his activities of daily living.  The Board acknowledges that the Veteran was previously employed as a fire-fighter, which is a very physically demanding occupation.  However, records from the Veteran's Vocational Rehabilitation and Education (VRE) folder shows that the Veteran has completed some college education and he has also been employed as a real estate agent, which is at most consistent with a light duty position.  See July 1993 VRE counselor's narrative report. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities other than PTSD render him unable to maintain substantially gainful employment.  Moreover, the Veteran does not contend that a TDIU is warranted solely based on his service-connected disabilities other than PTSD disability.  

Rather, the competent evidence of record demonstrates that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected PTSD disability.  VA medical records show that the Veteran's PTSD disability results in total social and occupational impairment.  Here, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected psychiatric disorder would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2017).  As such, entitlement to a TDIU is denied.  

3.  Special Monthly Compensation (SMC) 

The Veteran seeks entitlement to special monthly compensation (SMC) based on need for regular aid and attendance of another person.  

SMC is payable if, as the result of service connected disability, the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350 (b) (2017). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a)(2017).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352 (a).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352 (a).

SMC is also payable when the Veteran has a single service connected disability rated as 100 percent disabling, without resort to individual employability, and, in addition: (1) has a service connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of his service connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114 (s)(2012); 38 C.F.R. § 3.350(i).

The Veteran is service-connected for PTSD rated as 100 percent disabling, instability of the right knee rated as 20 percent disabling, limitation of flexion and arthritis of the right knee rated as 10 percent disabling, limitation of flexion of the right knee rated as noncompensable, and residuals of fractured rib rated as noncompensable.

The Veteran does not, as the result of service connected disability, have an anatomical loss or loss of use of both feet, or of one hand and one foot; or have blindness in both eyes with visual acuity of 5/200.  See 38 C.F.R. § 3.350 (b).

Moreover, the record does not show that any of the Veteran's service-connected disabilities, either individually or collectively, has rendered him "permanently bedridden."  See 38 C.F.R. § 3.350 (b).  The record shows that the Veteran is able to travel beyond his domicile.  VA medical records note that he was able to leave his home to attend his medical appointments.  The Veteran has informed VA mental health providers that he enjoys walking his dog.  In addition, during the Board hearing, the Veteran testified that he can drive himself about a half-mile from his home to go to the Creamery Bar.  See May 2014 Board hearing transcript, page 8. 

In this case, the Veteran asserts that his service-connected disabilities render him so helpless as to be in need of regular aid and attendance of another person.  During the May 2014 Board hearing, the Veteran testified that he needs assistance with preparing meals, shopping, dressing, and bathing because of his service-connected PTSD disability.  He reported that as a result of his PTSD disability, he becomes nervous and frustrated and he is unable to dress or bath by himself.  He denied needing assistance from another person for toileting.  The Veteran further reported that he is unable to leave his home unaccompanied because of the severity of his PTSD disability.   The Veteran reports that he needs be accompanied by another person to help control his anger outbursts and redirect him accordingly. 

VA medical records confirm that the Veteran hired a company to accompany him outside the home to go shopping and attend VA medical appointments as well as assist him with activities around the home.   He has also informed VA medical providers that his service-connected right knee disability impacted his activities of daily living, such as showering.  See August 2012 VA treatment record.  

However, these VA medical records also show that the Veteran's non-service connected back disorder results in severe back pain for which he requires assistance from another person with activities of daily living, such as cooking and other household chores.  In particular, a September 2011 VA treatment record shows the Veteran reported that he has difficulty getting out of bed or completing activities self-care due to severe back pain every three days.  Also, in a March 2012 VA mental health treatment record, it was noted  that the Veteran reported that he required assistance with activities of daily living, such as dressing and chores around the home, because of his severe back pain.

The report of a November 2011 VA aid and attendance examination shows that the Veteran reported that he was able bathe himself once he was in the bathtub, but he indicated that he needed assistance with cooking and housework.   He further stated that he was able to drive and travel, but he does get nervous if he is too far from his house.  The VA examiner found that the Veteran was able to perform all functions of self-care.  

A February 2012 VA aid and attendance examination report shows that the Veteran reported that he experienced PTSD symptoms, including flashbacks, panic attacks and startle responses, which diminished his ability to function outside of the house.  He reported that he hired an assistant to perform chores and go shopping.  The VA examiner conclude that the Veteran was able to perform all functions of self-care, such as bathing, dressing and going to the bathroom, without the assistance of another person.  However, the VA examiner then concluded that the Veteran required assistance both inside and outside the home due to his PTSD disability.

The Veteran was afforded VA psychiatric, joint, and muscle examinations in November 2015.  In each of these reports, the VA examiner found that the Veteran's service-connected disabilities did not interfere with his ability to perform activities of daily living.  

In the November 2015 VA psychiatric examination report, the VA examiner noted that the Veteran reported that his wife helps him in a number of ways, including driving him to appointments and helping him to avoid anger-provoking situations.   She does the cooking and reminds him to shower every day.  The Veteran stated that he was able to shower, toilet, and eat without assistance.  The Veteran reports that his wife helps him to dress by picking out his clothes.  Based on findings from clinical evaluation, the VA examiner concluded that while the Veteran receives a great deal of support from his wife, the Veteran is mentally capable of dressing himself, showering daily, feeding himself, and using the toilet.  His wife helps him to avoid conflict with other people and the Veteran is able to keep himself safe in his home environment. 

The report of a November 2015 VA aid and attendance examination shows the Veteran reported that his wife helps him into shower and lays out clothes for him.  The Veteran reported that due to back pain, he has difficulty putting on and taking off his socks.  The VA examiner noted that the Veteran was not bedridden or permanently housebound.  The Veteran was able to travel beyond the home, ambulate with a cane, and feed himself.  The Veteran did require assistance with bathing and dressing.  The Veteran reported that he has impairment that affects his ability to protect himself from harm.  He stated that he is a "hothead" when he is around other people. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran requires regular aid and attendance from another because of his service-connected disabilities.  

The record shows that the Veteran is able to feed and attend to the wants of nature by himself.  The record contains conflicting findings as to whether the Veteran requires assistance when bathing, dressing, and undressing himself.  While some of medical records indicate that he does need help when dressing and tending to hygiene needs, these difficulties are predominately attributed to his non-service-connected back disorder.  The Board finds that the weight of the evidence demonstrates that the Veteran's needs for assist with bathing, dressing, and undressing himself as result of his service-connected disabilities. 

In addition, the Veteran's service-connected disabilities do not require frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid, nor has the Veteran so argued.

The Board further finds that the weight of the evidence does not show that the Veteran has, as a result of his service connected disabilities, incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The Board notes that the Veteran reports that he requires another person to accompany him outside the home in order help him control his anger and redirect him accordingly due to his PTSD disability.  In addition, VA medical providers have recorded that the Veteran has another person accompany him to medical appointments and when he goes outside the home to keep his anger under control.  However, 2015 VA psychiatric examiner specifically found that the Veteran is mentally capable to keep himself safe in his home environment. 

During the November 2015 VA psychiatric examination, the Veteran denied experiencing any suicidal or homicidal ideations, and he further denied experiencing any auditory/visual hallucinations.  The Veteran was shown to be alert, and oriented to person, place, time and situation.  His affect was described as appropriate for the situation and his demeanor was considered pleasant and cooperative.  The VA examiner observed no deficits in the Veteran's hygiene or grooming.  His thought process was shown to be intact, coherent, relevant and appropriate.  As such, the Board finds that the medical evidence of record, in its entirety, does not reflect that the Veteran service-connected disabilities have resulted in a physical or mental incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352 (a).

Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance as the result of his service connected disabilities.

With regard to the Veteran's housebound status, while the Veteran does have a single service connected disability rated as 100 percent disabling, he does not have an independent rating of 60 percent.   Furthermore, the evidence does not suggest that the Veteran has been permanently housebound by reason of service-connected disability at any point.  See 38 C.F.R. § 3.350(i).  Again, the record demonstrates that the Veteran regularly travels beyond his home. 
















	(CONTINUED ON NEXT PAGE)




Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim for SMC based on the need for aid and attendance or at the housebound rate.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a total disability rating due to individual employability is denied. 

Entitlement to SMC based on housebound or regular aid and attendance is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


